  Case 3:19-cv-01674-X Document 63 Filed 03/05/21           Page 1 of 5 PageID 690



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  JUAN A. ARAGON,                             §
                                              §
         Plaintiff,                           §
                                              §
  v.                                          §   Civil Action No. 3:19-CV-01674-X
                                              §
  WESTROCK SERVICES, LLC,                     §
                                              §
         Defendant.                           §

                      MEMORANDUM OPINION AND ORDER

       This case arises out of alleged employment discrimination. The plaintiff, Juan

A. Aragon, claims that the defendant, Westrock Services, LLC (Westrock),

discriminated against him in violation of 42 U.S.C. § 1981 and 42 U.S.C. § 2000e.

Aragon’s first attorney, Hiram McBeth, intervened to collect fees. There is a bevy of

pending motions. After careful consideration, the Court GRANTS Aragon’s motion

to dismiss with prejudice [Doc. No. 53], DISMISSES AS MOOT Westrock’s motion

for summary judgment [Doc. No. 25], DENIES McBeth’s motion for default judgment

[Doc. No. 48], GRANTS Westrock’s motion to alter the judgment or for clarification

by vacating the clerk’s default against Westrock [Doc. No. 49], GRANTS Aragon’s

motion to alter the judgment by vacating the clerk’s default against Aragon [Doc. No.

54], and DENIES McBeth’s motions to strike. [Doc. Nos. 55, 60].

                             I. Procedural Background

       Westrock moved for summary judgment in September 2020. Aragon failed to

respond and moved for an extension of time to file a response, claiming that his


                                          1
   Case 3:19-cv-01674-X Document 63 Filed 03/05/21             Page 2 of 5 PageID 691



recently substituted attorney was not aware of the deadline. The Court rejected this

excuse in its December 2, 2020 order. The Court also granted McBeth’s motion to

intervene.      Shortly thereafter, Aragon tried to dismiss his case with prejudice.

Westrock agreed, but McBeth was opposed. The Court ordered Aragon to file a

motion for dismissal pursuant to Federal Rule of Civil Procedure 41(a)(2). After five

attempts, Aragon filed the correct motion. But by that point, this case was inundated

with other motions.

      McBeth moved for default judgment against both Aragon and Westrock when

neither answered his intervenor complaint. Then Westrock moved for clarification,

correctly noting that the intervenor complaint names only Aragon as a defendant.

Aragon moved to alter the judgment, explaining that the contract between Aragon

and McBeth contains an arbitration clause for fee disputes. Finally, McBeth moved

to strike both Westrock’s and Aragon’s motions.

                                           II. Analysis

                                 Motion to Dismiss with Prejudice

      Aragon moved to dismiss pursuant to Rule 41(a)(2). That rule states that “an

action may be dismissed at the plaintiff’s request . . . by court order[.]” 1 Here, McBeth

opposes the dismissal.           But that opposition does not preclude the Court from

dismissing this case. The text of Rule 41(a)(2) states that “if a defendant has pleaded

a counterclaim before being served with the plaintiff’s motion to dismiss, the action

may be dismissed over the defendant’s objection only if the counterclaim can remain



      1   FED. R. CIV. P. 41(a)(2).

                                                2
   Case 3:19-cv-01674-X Document 63 Filed 03/05/21            Page 3 of 5 PageID 692



pending for independent adjudication.” 2 Here, McBeth is not a defendant; he is an

intervenor–plaintiff. Importantly, McBeth’s contract with Aragon stated that fee

disputes were subject to “binding arbitration.” 3 Because (1) dismissing this case does

not implicate the text of Rule 41(a)(2), and (2) the fee dispute between Aragon and

McBeth can be independently adjudicated in arbitration, the Court GRANTS

Aragon’s motion to dismiss and DISMISSES WITH PREJUDICE all claims by

Aragon against Westrock.

                                    Motion for Summary Judgment

       Because Aragon moved to dismiss this case with prejudice, the Court need not

consider Westrock’s motion for summary judgment. Accordingly, it DISMISSES AS

MOOT the motion for summary judgment.

                 Westrock’s Motion to Alter the Judgment or for Clarification

       The Clerk entered a default with respect to both Aragon and Westrock. This

was an error. McBeth’s intervenor-complaint names only Aragon as an intervenor-

defendant and asserts claims only against Aragon. Westrock was not a party to the

contract between McBeth and Aragon that underlies the fee dispute. It was therefore

not required to answer McBeth’s complaint in intervention.

       Federal Rule of Civil Procedure 55(c) provides that “[t]he court may set aside

an entry of default for good cause . . . .” 4 Here, the clerk’s entry of default with respect

to Westrock was a mistake because Westrock was not required to answer the


       2   Id.
       3   Doc. No. 36, Exhibit 1, at 3.
       4   FED. R. CIV. P. 55(c).

                                                 3
   Case 3:19-cv-01674-X Document 63 Filed 03/05/21                   Page 4 of 5 PageID 693



intervenor complaint. The Court therefore GRANTS Westrock’s motion to alter the

judgment or for clarification to the extent that it was intended to attack the Clerk’s

entry of default. It ORDERS the Clerk to amend the default by omitting Westrock

from it.

                               Aragon’s Motion to Alter the Judgment

       In his motion, Aragon notes that should the Court decide to grant the motion

to dismiss with prejudice, the “issue of a contingent fee” no longer exists. 5 That is to

say, if the Court dismisses the case, McBeth’s alleged right to a contingent fee is null

because there will be no award.            Aragon also correctly explains that the Court

reserved the right to “address the arbitrability of fee issues at the appropriate time.” 6

       Because the Court granted the motion to dismiss with prejudice supra,

McBeth’s entitlement—if any—to a contingency-fee award is no longer relevant. That

leaves only the issue of non-contingency fees. McBeth’s own contract posits that fee

disputes should be resolved in arbitration. 7 By providing that “any disputes” are

subject to binding arbitration, the contract between McBeth and Aragon indicates

that non-contingency fee disputes should be sent to arbitration. The Court finds that

good cause exists and therefore GRANTS Aragon’s motion to alter the judgment to

the extent that it was meant to attack the Clerk’s entry of default. Accordingly, the

Court ORDERS the Clerk to vacate the default.



       5   Doc. No. 54 at 1.
       6   Doc. No. 35 at 5.
       7 The contract states that it is the “[c]lient’s desire that this Fee Agreement provide for

binding arbitration of any disputes between the client and the Firm.” Doc. No. 36, Exhibit 1, at 3.

                                                  4
   Case 3:19-cv-01674-X Document 63 Filed 03/05/21        Page 5 of 5 PageID 694



                          Motion for Default Judgment

      For the reasons explained above, the Court DENIES McBeth’s motion for

default judgment with respect to both Aragon and Westrock. Further, the Court

ORDERS that Aragon and McBeth arbitrate the non-contingency-fee dispute. The

Court will retain jurisdiction over this matter but stay this proceeding until a party

makes a motion regarding an arbitration award.

                                  Motions to Strike

      McBeth moved to strike Aragon’s motion to alter the judgment and Westrock’s

motion to alter the judgment or for clarification. McBeth argues that the Court

should strike Aragon’s motion because Aragon failed to answer. And he moved to

strike Westrock’s motion for the same reason.         As the Court explained above,

Westrock did not need to answer McBeth’s intervenor complaint, and an arbitration

clause governs the dispute between Aragon and McBeth.          Therefore, the Court

DENIES McBeth’s motions to strike.

      IT IS SO ORDERED this 5th day of March 2021.




                                      ___________________________________
                                      BRANTLEY STARR
                                      UNITED STATES DISTRICT JUDGE




                                          5
